— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent, dated March 5 1986, which denied the petitioner’s request for certain records of the New York State Police, under the Freedom of Information Law, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Benson, J.), entered September 25, 1986, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The return amply supports the finding Of the Supreme Court, Dutchess County, that the petitioner had attempted to serve the notice of petition and petition by ordinary mail, without authority to proceed other than by personal service. Thus, the petitioner failed to obtain personal jurisdiction over the respondent and the court properly dismissed the proceeding. Mangano, J. P., Kunzeman, Rubin and Harwood, JJ., concur.